                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 CARL WOMACK,                          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:19-cv-00150-MR-WCM
                                       )
                 vs.                   )
                                       )
 JOHANNA FINKELSTEIN,                  )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 6, 2019 Order.

                                               June 6, 2019
